GRIFFIN, Chief Judge.
Appellant appeals folio-wing the entry of an order granting a rehearing in a civil non-jury case. The rehearing order allows for the reopening of the case to take evidence on one of two claims tried to the court. We deem the order to be the equivalent of an order granting new trial. Under the circumstances, we find no abuse of discretion in the lower court’s decision to allow additional testimony in support of the specific performance claim. We have some concern about whether specific performance is appropriate in this case since the ability of appellant to deliver *200marketable title is in dispute, as is the question whether the damages clause in the lease/purchase agreement is exclusive. In light of the lower court’s reopening of the case, however, these are matters that remain for determination.
Appellant has also appealed the lower court’s decision on the breach of contract count, which the rehearing order left undisturbed. We find no error.
AFFIRMED.
DAUKSCH and HARRIS, JJ., concur.